Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brantley Shumaker on February 8, 2021.  The application has been amended to the Abstract will read as follows: 

Please replace the following Abstract into a separated sheet.

“In an example, monitoring circuitry includes a first and a second coupling to electrically connect the monitoring circuitry to a monitored circuit having a resistance. The resistance of the monitored circuit may be indicative of a status, and the monitored circuit may be connected in series between the first and second coupling. The first coupling comprises a plurality of galvanically separated connection elements which are to form an electrical connection with a common connection element of the monitored circuit. The monitoring circuitry further comprises a monitoring apparatus to determine 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8 & 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 & 10-12 were allowed in the Office Action mailed 11/30/2020.

Applicant’s amendments & RCE including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 10/29/2019. 

Regarding previous 103 rejection of claims 13-15, independent claim 1 as newly amended are patentably distinguished from Harris in view of Petersen et al. for the fact that the Prior Art or record fail to describe the newly added features “at least one monitored track which is interrupted to provide access to an interior of the storage volume, and a joining section, wherein the at least one monitored track has a relatively high resistance portion associated with the at least one storage volume and a relatively low resistance portion associated with the joining section; at least one coupling which provides a removable and electrical connection with a monitored track of a secured blister pack; and electronic monitoring apparatus to determine a status of the monitored track, wherein the electronic monitoring apparatus is to counteract an effect of a coupling resistance of the removable and electrical connection on a resistance of the monitored track“ of claim 13 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Claims 14-15 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either 

Examiner: 	/Trung Nguyen/-Art 2866
			February 4, 2021.


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866